         Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 1 of 16            FILED
                                                                         2021 Apr-28 PM 06:07
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

(1) GABRIEL BYRDSONG; (2) JAMAL                  )
TOWNSEND; (3) JONATHAN WISE; (4)                 )
JESSICA MCCURDY, B/N/F LINDA                     )
MCCURDY; (5) WILLIAM CHAPMAN; (6)                )
MICHAEL D. JACKSON; (7) JAMES                    )
PEARSON; (8) MICKEY BUSBY II; (9) BRAD           )
BLAKELY; (10) DAVID MARTIN; (11)                 )
DRESEAN PAYNE; (12) JOSHUA GARGUS;               )
(13) DEMARCUS SHARP; (14) KRISTOPHER             )
FRICKS; (15) JIMMY STUDDARD; (16) JOHN           )      CIVIL ACTION NO.
MYER; (17) LAGERALD MALONE; (18)                 )
MELISSA BARRON; (19) CHRISTOPHER                 )
MINTON; (20) MASON SCOTT HALL; (21)              )
DAVID WAYNE JONES; (22) MARIO                    )
MORENO; (23) JOHNNY JOHNSON; (24)                )
CHRISTOPHER GIBBS; (25) BOBBY LEE                )
SELF; (26) ROBERT BAISE; (27) MICHAEL            )
GREEN; (28) DERRICK GARRETT; (29)                )
TRACIE SHERRILL; (30) JASON DAVIS; (31)          )
CAYLA MARTIN; (32) ANGELA TOTTEN;                )
(33) DONNA CRANE; (34) TEVIN TRAEION             )
SPEARS; (35) CHRISTOPHER BYERS; (36)             )
DELANDIS TAYLOR; (37) MARK SALMON;               )
(38) BRANDON MCMILLIAM; (39) GARY                )
CHRISTIAN; (40) CHAUNCEY KYNARD; (41)            )
JONATHAN WEAVER; (42) JERMONE                    )
WILLIAMS; (43) BRIANA HORTON; (44)               )
KELLI GARRARD; (45) LORI SIMS; (46)              )
TASHA MOORE: (47) MARK BATTLES; (48)             )
JOSEPH WATERS. AND FICTITIOUS                    )
PLAINTIFFS – One (1) to and through One-         )
Hundred (100)                                    )
                                                 )
     Plaintiffs,                                 )
                                                 )
v.                                               )
        Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 2 of 16




                                                    )
A&E TELEVISION NETWORKS, LLC,                       )
BROADLEAF PRODUCTIONS, LLC, PAUL                    )
BUCCIERI, ROBERT DEBITETTO, DAVID                   )
GRANGER-SMITH, KEITH PEEK, AND                      )
FICTITIOUS DEFENDANTS                               )
                                                    )
    Defendants.                                     )


                           NOTICE OF REMOVAL

      Defendants A&E Television Networks, LLC, Broadleaf Productions, LLC,

Paul Buccieri, Robert DeBitetto, and David Granville-Smith (sued herein as “David

Granger-Smith”) (collectively, the “Media Defendants”) (together with Keith Peek,

the “Defendants”) pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, give notice of the

removal of the above-styled cause of action from the Circuit Court of Etowah

County, Alabama, to the United States District Court for the Northern District of

Alabama, Middle Division. Pursuant to 28 U.S.C. § 1446(a), the entire state court

record, which includes copies of all process, pleadings, and orders received by the

Media Defendants, is attached as Exhibit A to this Notice.




                                        1
         Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 3 of 16




                                 Parties and Allegations

I.     The Parties

       1.     Plaintiffs 1 are each residents of Etowah County, Alabama. See Compl.

¶¶ 1–48.      According to the Complaint, in June 2019, Plaintiffs were each

incarcerated in the Etowah County Detention Center. Id. ¶ 61.

       2.     Defendant A&E Television Networks, LLC (“AETN”) is organized

under the laws of the State of Delaware, with its principal place of business in New

York, New York. The members of the LLC are: (1) Cable LT Holdings, Inc., a

Delaware corporation with its principal place of business in Burbank, California; (2)

Disney/ABC International Television, Inc., a Delaware corporation with its principal

place of business in New York, New York; (3) Hearst Communications, Inc, a

Delaware corporation with its principal place of business in New York, New York;

(4) Hearst Holdings, Inc., a Delaware corporation with its principal place of business




1
  Plaintiffs named in this lawsuit are: (1) Gabriel Byrdsong; (2) Jamal Townsend; (3) Jonathan
Wise; (4) Jessica McCurdy, b/n/f Linda McCurdy; (5) William Chapman; (6) Michael D. Jackson;
(7) James Pearson; (8) Mickey Busby II; (9) Brad Blakely; (10) David martin; (11) Dresean Payne;
(12) Joshua Gargus; (13) Demarcus Sharp; (14) Kristopher Fricks; (15) Jimmy Studdard; (16) John
Myer; (17) LaGerald Malone; (18) Melissa Barron; (19) Christopher Minton; (20) Mason Scott
Hall; (21) David Wayne Jones; (22) Mario Moreno; (23) Johnny Johnson; (24) Christopher Gibbs;
(25) Bobby Lee Self; (26) Robert Baise; (27) Michael Green; (28) Derrick Garrett; (29) Tracie
Sherrill; (30) Jason Davis; (31) Cayla Martin; (32) Angela Totten; (33) Donna Crane; (34) Tevin
Traeion Spears; (35) Christopher Byers; (36) Delandis Taylor; (37) Mark Salmon; (38) Brandon
McMilliam; (39) Gary Christian; (40) Chauncey Kynard; (41) Jonathan Weaver; (42) Jermone
Williams; (43) Briana Horton; (44) Kelli Garrard; (45) Lori Sims; (46) Tasha Moore: (47) Mark
Battles; (48) Joseph Waters.


                                               2
         Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 4 of 16




in New York, New York; (5) Hearst LT, Inc., a Delaware corporation with its

principal place of business in New York, New York.

        3.   Defendant Broadleaf Productions LLC, is organized under the laws of

the State of New York with its principal place of business in New York. Lucky 8

TV LLC is the only member of Broadleaf Productions LLC and is organized under

the laws of the State of New York with its principal place of business in Connecticut.

        4.   Defendant Paul Buccieri is a resident of Greenwich, Connecticut

        5.   Defendant David Granville-Smith is a resident of New York, New

York.

        6.   Defendant Robert DeBitetto is a resident of New York, New York.

        7.   Keith Peek is the Chief of the Corrections at the Etowah County

Detention Center and is a resident of Gadsden, Alabama. However, as further set

forth herein, Chief Peek’s citizenship should be disregarded for purposes of

considering this Court’s subject matter jurisdiction as Chief Peek was fraudulently

joined as a defendant in this case.

II.     Allegations and Claims

        8.   Plaintiffs’ Complaint was filed with the Circuit Court of Etowah

County, Alabama on March 20, 2021. See generally Compl. p. 1. The Clerk issued

summonses on March 22, 2021.




                                          3
          Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 5 of 16




         9.    Plaintiffs’ claims stem from the filming and broadcast of the sixth

season of a television docuseries, “60 Days In” (the “Series”), which aired on A&E®,

one of the networks of AETN between January and April 2020. In the Series, which

was filmed in the Etowah County Detention Center in June 2019, seven volunteers

went undercover as inmates of the Detention Center in order to expose its issues and

ultimately bring about positive reform. See https://www.aetv.com/shows/60-days-

in/real-crime/sheriff-horton-60-days-in-interview.

         10.   Plaintiffs’ Complaint purports to state claims for defamation and unjust

enrichment against Defendants as a result of Plaintiffs’ purported “depiction” in the

Series (after, in many cases, signing releases). See generally Compl. pp. 15, 21.

         11.   Plaintiff seeks $99 million in compensatory damages as well as punitive

damages “in an amount which will adequately reflect the enormity of Defendants’

wrongful act in placing profit over safety, entertainment over civil rights, revenue

over right legal treatment, and the long term damages caused.” See generally Compl.

p. 28.

                          Jurisdictional Basis for Removal

         12.   This removal is based on diversity of citizenship. Pursuant to 28 U.S.C.

§ 1441, a defendant may remove a civil action originally filed in a state court to the

federal district court when the district court has original jurisdiction to consider the

case. See 28 U.S.C. § 1441(a); see also 28 U.S.C. §1332(a) (federal diversity



                                           4
        Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 6 of 16




jurisdiction exists in actions between citizens of different states where the amount in

controversy exceeds $75,000, exclusive of interests and costs).

      13.    Removal is proper in this case because Chief Peek was fraudulently

joined as a defendant solely to defeat diversity jurisdiction. When the citizenship of

Chief Peek is disregarded (as it should be), there is complete diversity of citizenship,

and this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

I.    Chief Peek Is Fraudulently Joined

      14.    The Eleventh Circuit has recognized that a defendant has been

fraudulently joined “[i]f there is no possibility that the plaintiff can establish any

cause of action against the resident defendant.” Cabalceta v. Standard Fruit Co.,

883 F.2d 1553, 1561 (11th Cir. 1989) (citing Insinga v. LaBella, 845 F.2d 249, 254

(11th Cir. 1988)). While this determination should be made on the basis of the

plaintiff’s pleadings at the time of removal, the Court may look outside the complaint

in analyzing whether a non-diverse party has been fraudulently joined. See Pullman

Co. v. Jenkins, 305 U.S. 534, 537 (1939); Tedder v. F.M.C. Corp., 590 F.2d 115,

116 (5th Cir. 1979); Coker v. Amoco Oil Co., 709 F.2d 1433, 1440 (11th Cir. 1983),

superseded by statute in part on other grounds as stated in Wilson v. General Motors

Corp., 888 F.2d 779 (11th Cir. 1989).

      15.    Here, there is no reasonable basis in law or fact for believing that

Plaintiffs could recover or obtain any relief from Chief Peek on any of the claims



                                           5
         Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 7 of 16




Plaintiffs assert against him in the state court proceeding. See Restivo v. Bank of

America Corp., 618 F. App’x 537, 539 (11th Cir. 2015). Each of Plaintiffs’ claims

against Chief Peek is barred by the doctrine of sovereign immunity. In addition,

Plaintiffs have failed to plead the requisite elements of a claim for defamation or

unjust enrichment, which requires dismissal of these claims at the outset.

       A.      Sovereign Immunity Bars Plaintiffs’ Claims Against Chief Peek

       16.     Because Chief Peek is an Alabama deputy sheriff, the suit against him

is barred by the doctrine of absolute sovereign immunity enshrined in the Alabama

Constitution. Plaintiff admits, “Keith Peek did at times operate as a Chief Deputy

of the Etowah County Detention Center ….” Compl. ¶ 66. Although the Complaint

alleges in a conclusory fashion—in an effort to avoid sovereign immunity—that “at

other times [he] operated in a clearly individual capacity,” 2 id., the factual

allegations in the Complaint make clear that Chief Peek was acting within the scope

of his employment as a sheriff’s deputy at all times in connection with the Series.

       17.     Article I, Section 14 of the Alabama Constitution states, “the State of

Alabama shall never be made a defendant in any court of law or equity.” Alabama

courts have explained that this absolute protection applies to sheriffs and deputy

sheriffs as executive officers of the state. See McMillian v. Johnson, 101 F.3d 1363,



2
  Even so, Article I § 14 immunity protects sheriffs and deputy sheriffs in both their official and
individual capacities. Tinney v. Shores, 77 F.3d 378, 383 (11th Cir. 1996).


                                                6
        Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 8 of 16




1365 (11th Cir. 1996) (“[U]nder Alabama law, a claim against an Alabama sheriff

in his individual capacity is barred by the doctrine of sovereign immunity.”); Parker

v. Amerson, 519 So. 2d 442, 442–43 (Ala. 1987) (“A sheriff is an executive officer

of the State of Alabama, who is immune from suit under Article I, § 14, Alabama

Constitution of 1901 . . . .”); Oliver v. Townsend, 534 So. 2d 1038, 1044 (Ala. 1988)

(same); Hereford v. Jefferson County, 586 So. 2d 209, 210 (Ala. 1991) (same).

      18.    Deputy sheriffs are legal extensions of the sheriff and are, likewise,

considered officers of the State of Alabama. Alexander v. Hatfield, 652 So. 2d 1142,

1143–44 (Ala. 1994); Horton v. Morgan County Sheriff’s Dept., No. 5:16-cv-00923-

CLS, 2016 WL 6576986 at *11 (N.D. Ala. Nov. 7, 2016); Caldwell v. Brogden, 678

So. 2d 1148, 1151 (Ala. Civ. App. 1996); see also Ex parte Blankenship, 893 So. 2d

303, 305 (Ala. 2004) (“[A]n action against a sheriff – or deputy sheriff – for damages

arising out of the performance of his duties is ‘essentially a suit against the state.’”).

Accordingly, the deputy sheriff’s acts enjoy the same immunity from state law

claims as those enjoyed by the sheriff. Carr v. City of Florence, Ala., 916 F.2d 1521,

1526 (11th Cir. 1990); Ex parte Burnell, 90 So. 3d 708, 711 (Ala. 2012); Drain v.

Odum, 631 So. 2d 971, 972 (Ala. 1994); Wright v. Bailey, 611 So. 2d 300, 303 (Ala.

1992). This absolute protection provided to sheriffs and deputy sheriffs “has been

described as a nearly impregnable and almost invincible wall” that provides “an




                                            7
         Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 9 of 16




unwaivable, absolute immunity from suit in any court.” Ex parte Donaldson, 80 So.

3d 895, 897 (Ala. 2011).3

       19.     In 2019, when the Series was filmed, Chief Peek was serving as the

Chief of Corrections at Etowah County Detention Center, and reported directly to

County Sheriff Jonathon Horton. See Affidavit of Keith Peek sworn to on April 23,

2021, ¶ 4 (“Peek Affidavit”). Chief Peek was a certified deputy sheriff by the

Alabama Peace Officers Standard & Training Commission (“APOST”) carrying out

the duties of the sheriff to operate the jail, supervise inmates therein, and ferret out

crime occurring within the jail. Id. ¶ 3; see also Ala. Code §§ 14-6-1, 36-22-3(a)(4).

Accordingly, as an APOST-certified deputy, he is entitled to the protections of

sovereign immunity for actions undertaken in this role as Chief of Corrections at the

Detention Center.

       20.     All actions taken by Chief Peek in connection with the filming of the

Series, and resultant improvements at the Etowah County Detention Center, were

done within the line and scope of his duties. Peek Affidavit ¶¶ 5, 8, 9, 11. Chief

Peek was not paid in connection with the filming of the Series. Id. ¶ 10.



3
  Courts have only recognized five limited exceptions to a sheriff or deputy’s absolute sovereign
immunity: “(1) to compel him to perform his duties, (2) to compel him to perform ministerial acts,
(3) to enjoin him from enforcing unconstitutional laws, (4) to enjoin him from acting in bad faith,
fraudulently, beyond his authority, or under mistaken interpretation of the law, or (5) to seek
construction of a statute under the Declaratory Judgment Act if he is a necessary party for the
construction of the Statute.” See Hereford, 586 So.2d at 210 (citation omitted). Plaintiffs’ claims
for money damages do not meet any of these limited exceptions.


                                                8
        Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 10 of 16




      21.    For these reasons, claims against Chief Peek are barred by sovereign

immunity.

      B.     Plaintiffs Have Not Pled a Defamation Action against Chief Peek

      22.    Under Alabama law, Plaintiffs bear the burden to establish that each

defendant made: “(1) a false and defamatory statement concerning the plaintiff; (2)

an unprivileged communication of that statement to a third party; (3) fault amounting

at least to negligence on the part of the defendant; and (4) either actionability of the

statement irrespective of special harm or the existence of special harm caused by the

publication of the statement.” McCaig v. Talladega Pub. Co., Inc., 544 So.2d 875,

877 (Ala.1989) (citing RESTATEMENT (2D) OF TORTS § 558 (1977)); see also Wal-Mart

Stores, Inc. v. Smitherman, 872 So. 2d 833, 849 (Ala. 2003). Indeed, the U.S.

Supreme Court has made clear that, under the First Amendment, state defamation

laws must include as key elements a false statement of fact and “fault” in order to be

constitutional. N.Y. Times Co. v. Sullivan, 376 U.S. 254, 273 (1964); Gertz v. Robert

Welch, Inc., 418 U.S. 323, 347 (1984).         “A decision whether a statement is

reasonably capable of a defamatory meaning is a question of law.” Cottrell v.

National Collegiate Athletic Ass’n, 975 So.2d 306, 346 (Ala. 2007).

      23.    The Complaint fails to identify a single statement made by Chief Peek

that is a false and defamatory statement of fact concerning a plaintiff—the most

fundamental element of a libel claim.



                                           9
        Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 11 of 16




      24.    Because Plaintiffs fail to identify any false statement of fact that Chief

Peek made about a plaintiff, the defamation claim against him is without any basis

and is subject to dismissal. See Oliver v. YMCA of Greater Birmingham, No. 2:17-

CV-356-VEH, 2017 WL 5714291, at *7 (N.D. Ala. Nov. 28, 2017) (granting motion

to dismiss when “the factual allegations, which are incorporated, fail to state a

plausible claim for defamation, which at the very least requires a false and

defamatory statement”); Lloyd v. Community Hosp. of Andalusia, Inc., 421 So.2d

112, 113 (Ala. 1982) (“[I]t is not enough [for the pleading] to indicate merely that

the plaintiff has a grievance, but sufficient detail must be given so that the defendant,

and the court, can obtain a fair idea of what the plaintiff is complaining [of], and can

see that there is some legal basis for recovery.”) (internal quotations omitted).

      25.    In addition, Plaintiffs fail to allege that Chief Peek acted with

negligence or any other level of fault in making any purportedly defamatory

statement. For that reason too, Plaintiffs’ claim is subject to dismissal.

      C.     Plaintiffs Have Not Pled an Unjust Enrichment Claim Against Chief
             Peek

      26.    “The doctrine of unjust enrichment is an old equitable remedy

permitting the court in equity and good conscience to disallow one to be unjustly

enriched at the expense of another.” Flying J Fish Farm v. Peoples Bank of

Greensboro, 12 So. 3d 1185, 1193 (Ala. 2008) (citation omitted).




                                           10
       Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 12 of 16




      27.    Under Alabama law, “for a plaintiff to prevail on a claim of unjust

enrichment, the plaintiff must show that the defendant holds money which, in equity

and good conscience, belongs to the plaintiff or holds money which was improperly

paid to defendant because of mistake or fraud.” Federal Home Loan Mortg. Corp.

v. Anchrum, No. 214-cv-02129-AKK, 2015 WL 2452775, at *5 (N.D. Ala. 2015)

(internal quotes and citation omitted).

      28.    Plaintiffs do not allege that Chief Peek, specifically, was paid any

money that belongs to them. In fact, they never allege that Chief Peek derived

revenue from the Series, instead focusing their claims on the “Big Executives” at

AETN or using the general term “Defendants” without pointing to actions from each

Defendant that satisfy the elements of their unjust enrichment claim.

      29.    Indeed, Chief Peek did not profit financially from the Series. He was

not paid for his appearance on the show. Peek Affidavit ¶ 10. Accordingly,

Plaintiffs have not stated a claim for unjust enrichment.

II.   The Parties Are Diverse When Keith Peek Is Disregarded

      30.    Chief Peek’s citizenship is due to be disregarded for the reasons set

forth above. See Florence v. Crescent Res., LLC, 484 F.3d 1293, 1297 (11th Cir.

2007); Wilson v. Republic Iron and Steel Co., 257 U.S. 92, 97 (1921) (holding that

a diverse defendant’s “right of removal cannot be defeated by a fraudulent joinder

of a resident defendant having no real connection with the controversy”).



                                          11
       Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 13 of 16




      31.    According to the Complaint, Plaintiffs are each citizens of Etowah

County, Alabama. See Compl. ¶¶ 1–48.

      32.    Defendant AETN is organized under the laws of the State of Delaware,

with its principal place of business in New York, New York. The members of the

LLC are: (1) Cable LT Holdings, Inc., a Delaware corporation with its principal

place of business in Burbank, California; (2) Disney/ABC International Television,

Inc., a Delaware corporation with its principal place of business in New York, New

York; (3) Hearst Communications, Inc, a Delaware corporation with its principal

place of business in New York, New York; (4) Hearst Holdings, Inc., a Delaware

corporation with its principal place of business in New York, New York; (5) Hearst

LT, Inc., a Delaware corporation with its principal place of business in New York,

New York.

      33.    Defendant Broadleaf Productions LLC, is organized under the laws of

the State of New York with its principal place of business in New York.      Lucky 8

TV LLC is the only member of Broadleaf Productions LLC and is organized under

the laws of the State of New York with its principal place of business in Connecticut.

      34.    Defendant Paul Buccieri is a resident of Connecticut.

      35.    Defendant Robert DeBitetto a resident of New York.

      36.    Defendant David Granville-Smith is a resident of New York.




                                         12
        Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 14 of 16




III.   Amount in Controversy

       37.    As stated in the Complaint, the amount in controversy is $99,000,000,

well exceeding $75,000, exclusive of interests and costs. See generally Compl. p.

28; see also Dart Cherokee Basin Op. Co. v. Owens, 574 U.S. 81, 84 (2014) (quoting

28 U.S.C. § 1446(c)(2)) (“If the plaintiff’s complaint, filed in state court, demands

monetary relief of a stated sum, that sum, if asserted in good faith, is ‘deemed to be

the amount in controversy.’” ); Lowery v. Ala. Power Co., 483 F.3d 1184, 1211 (11th

Cir. 2007) (“If the jurisdictional amount is either stated clearly on the face of the

documents before the court, or readily deducible from them, then the court has

jurisdiction.”).

       38.    Chief Peek’s consent to this removal is not necessary because he has

been fraudulently joined. See 28 U.S.C. § 1446(b)(2)(A) (“When a civil action is

removed solely under 1441(a), all defendants who have been properly joined and

served must join in or consent to the removal of the action.”) (emphasis added); see

also Chungag v. Wells Fargo Bank, N.A., No. 12-11073, 2012 WL 1945483, at *7

(E.D. Mich. May 30, 2012) (“Because this Court has determined that Defendants . . .

were fraudulently joined, they do not fit within the statute’s requirement for

defendants that must join in or consent to the removal.”). Nonetheless, Chief Peek’s

counsel has advised that Chief Peek consents to this removal.




                                         13
       Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 15 of 16




      39.    Service of Defendant Broadleaf Productions, LLC was complete on or

about March 30, 2021, and this Notice is being filed within thirty days as provided

in 28 U.S.C. § 1446(b)(2)(C). In addition, service of Defendants Buccieri and AETN

was complete on or about April 5, 2021, and service of Defendant Granville-Smith

was complete on or about April 7, 2021. Service of Defendant DiBitetto has not be

effected. In fact, DiBitteto has not been employed by AETN since 2016 and,

accordingly, had nothing to do with the Series.

      40.    The United States District Court for the Northern District of Alabama,

Middle Division, encompasses the Circuit Court of Etowah County.

      41.    Pursuant to 28 U.S.C. § 1446(d), Defendants will file a Notice of Filing

Notice of Removal with the Circuit Court of Etowah County, Alabama. Copies of

the Notice of Filing of Notice of Removal, together with this Notice of Removal, are

being served upon all adverse parties or their counsel pursuant to 28 U.S.C.

§ 1446(d).

      42.    Defendants reserve the right to amend or supplement this Notice of

Removal and to move to dismiss the Complaint for failure to state a claim.

      Defendants ask that this Court consider this Notice of Removal as provided

by law governing the removal of cases to this Court; that this Court will make the

proper orders to achieve the removal of this case from the Circuit Court of Etowah

County; and that this Court will make such other orders as may be appropriate to



                                         14
       Case 4:21-cv-00607-CLM Document 1 Filed 04/28/21 Page 16 of 16




effect the preparation and filing of a true record in this case of all proceedings that

may have been served in said Circuit Court.




                                        Respectfully Submitted By:


                                        /s/ John G. Thompson, Jr.
                                        John G. Thompson, Jr.
                                        Matthew J. Winne
                                        LIGHTFOOT FRANKLIN &
                                        WHITE LLC
                                        The Clark Building
                                        400 20th Street North
                                        Birmingham, AL 35203
                                        T: (205) 581-0700
                                        F: (205) 581-0799
                                        E: jthompson@littlefootlaw.com
                                        E: mwinne@lightfootlaw.com

                                        Sharon L. Schneier (pro hac vice
                                        forthcoming)
                                        Amanda B. Levine (pro hac vice
                                        forthcoming)
                                        DAVIS WRIGHT TREMAINE, LLP
                                        1251 Avenue of the Americas
                                        New York, NY 10020
                                        T: (212) 489-8230
                                        F: (212) 379-5206
                                        E: sharonschneier@dwt.com
                                        E: amandalevine@dwt.com


                                        Counsel for Defendants A&E Television
                                        Networks, LLC, Broadleaf Productions,
                                        LLC, Paul Buccieri, Robert DeBitetto, and
                                        David Granville-Smith


                                          15
